UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7809


CEDRIC EMMANUEL PERKINS,

                Petitioner - Appellant,

          v.

ROBERT P. BOLLINGER,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    David C. Norton, Chief District
Judge. (4:08-cv-03208-DCN)


Submitted:   March 16, 2010                 Decided:   March 22, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cedric Emmanuel Perkins, Appellant Pro Se. William Edgar Salter,
III, Assistant Attorney General, Donald John Zelenka, Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Cedric Emmanuel Perkins seeks to appeal the district

court’s    order      accepting        the     recommendation        of    the    magistrate

judge    and    denying         relief    on     his     28    U.S.C.      §    2254     (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues      a    certificate         of   appealability.           28     U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue     absent      “a       substantial       showing       of    the       denial    of      a

constitutional        right.”           28     U.S.C.      § 2253(c)(2)         (2006).          A

prisoner       satisfies         this        standard         by    demonstrating             that

reasonable       jurists        would     find      that      any    assessment         of     the

constitutional        claims      by     the    district       court    is     debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                    Miller-El v. Cockrell, 537 U.S.
322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                     We have

independently reviewed the record and conclude that Perkins has

not     made    the   requisite          showing.          Accordingly,          we     deny    a

certificate      of     appealability           and      dismiss     the       appeal.          We

dispense       with    oral       argument       because       the     facts      and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                      DISMISSED

                                                2